12-4539
    Qiu v. Holder
                                                                                   BIA
                                                                               Segal, IJ
                                                                          A087 873 654
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 22nd day of January, two thousand fourteen.

    PRESENT:
             DENNIS JACOBS,
             GERARD E. LYNCH,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    BING YU QIU,
             Petitioner,

                    v.                                     12-4539
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Adedayo O. Idowu, New York, New
                                  York.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Cindy S. Ferrier, Assistant
                                  Director; Surell Brady, Trial
                                  Attorney, Office of Immigration
                         Litigation, Civil Division, United
                         States Department of Justice,
                         Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Bing Yu Qiu, a native and citizen of the People’s

Republic of China, seeks review of an October 10, 2012 order

of the BIA affirming the August 16, 2011 decision of

Immigration Judge (“IJ”) Alice Segal, denying her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    See In re

Bing Yu Qiu, No. A087 873 654 (B.I.A. Oct. 10, 2012), aff’g

No. A087 873 654 (Immig. Ct. N.Y. City Aug. 16, 2011).    We

assume the parties’ familiarity with the underlying facts

and procedural history of this case.

    We review the IJ’s decision as supplemented by the

decision of the BIA.    See Chen v. Gonzales, 417 F.3d 268,

271 (2d Cir. 2005).    The agency’s findings of fact will be

affirmed if they are supported by substantial evidence, and

may be overturned only if “any reasonable adjudicator would

be compelled to conclude to the contrary.”    8 U.S.C.



                               2
§ 1252(b)(4)(B); see also Singh v. Mukasey, 553 F.3d 207,

212 (2d Cir. 2009).

    Substantial evidence supports the agency’s finding that

Qiu’s testimony was not credible.   Qiu’s testimony regarding

when and how she began to practice Christianity was

inconsistent with that of her uncle, who was her sole

witness.   Moreover, Qiu’s uncle conceded that he had

fabricated his testimony due to pressure from other family

members.   The agency reasonably relied on these material

inconsistencies to conclude that Qiu was not credible.      See

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)

(noting that “an IJ may rely on any inconsistency or

omission in making an adverse credibility determination as

long as the ‘totality of the circumstances’ establishes that

an asylum applicant is not credible” (emphasis in original)

(citation omitted)).   Thus, Qiu failed to meet her burden of

presenting credible evidence in support of her claim.     Mei

Fun Wong v. Holder, 633 F.3d 64, 68 (2d Cir. 2011) (“An

asylum applicant bears the burden of establishing through

credible evidence that he suffered past persecution or has a

well-founded fear of future persecution if removed from the

United States.”).


                              3
    Because Qiu’s claims for withholding of removal and CAT

relief depend on the same factual predicate as the asylum

claim, the agency’s adverse credibility determination also

disposes of those claims.   See Paul v. Gonzales, 444 F.3d

148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, Qiu’s pending

motion for a stay of removal is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4